Title: From Thomas Jefferson to the Governor of Virginia, 12 August 1786
From: Jefferson, Thomas
To: Governor of Virginia



Sir
Paris Aug. 12. 1786.

I had the honour of addressing your Excellency on the 9th. inst. in answer to your’s of May 17. on the subject of Capt. Greene; and on the 22d. of July, I wrote you that 1500 stand of arms were then shipped at Bourdeaux, and some cartouch boxes were on their way to Havre. The arms went on board the ship Comte d’Artois Capt. Gregory bound to Richmond and addressed to your Excellency according to the bill of lading inclosed in my letter of July 22. The Cartouch boxes with their accoutrements were 2000 in number and are safely arrived at Havre in the care of Mr. Limozin, but no vessel has as yet occurred by which they can be sent. These articles are paid for, and your funds at this place stand in the following form, nearly.



Received from Laval & Wilfelsheim
      8,957₶–11s
 

Lodged in Mr. Grand’s hands by Mr. Barclay
166,666 –13–4



    175,624 – 4–4




Paid towards the bust ofM. de la Fayette
 1,800₶



towards Genl. Washington’sstatue
19,622 – 2–6



for Arms
59,066–12–1



for drawings and models of the public buildings
      715 – 9
    81,204 – 3–7


Balance on hand

    94,420 – 0–9


I now receive advice that 18. cases more of arms are delivered to Mr. Bondfield at Bourdeaux. Mr. Barclay is at present at Marocco, and it is incertain whether he will return to America directly or by the way of Europe. The M. de la Fayette has been some time gone into the South of France for the summer. But I shall spare no pains in seeing that your intentions relative to the arms shall be completely fulfilled and as expeditiously as possible; and that to the extent directed by the assembly, not doubting but that funds will be lodged in time to comply with my engagements. I have taken the liberty of placing in your account an article of 715₶–9 paid for the directors of the public buildings in pursuance of instructions from Messrs. Buchanan and Hay. It simplified my accounts, and I thought would be easily settled on their part by their paying to your order that sum in Virginia. However, if it is preferred, they can remit the sum to me, and I shall transfer it to a separate account.
I have the honor to be, with sentiments of the most perfect esteem and respect Your Excellency’s Most obedient & most humble servt.,

Th: Jefferson

